Dismissed and Opinion filed May 16, 2002








Dismissed and Opinion filed May 16, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00335-CR
____________
 
CHARLES LEE GRABLE, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 232nd District Court
Harris
County, Texas
Trial
Court Cause No. 764,539
 

 
M E M O R A N D U M  O P I N I O N
After a guilty plea, appellant was placed on deferred
adjudication probation for five years. 
The State moved to adjudicated guilt, and appellant was adjudicated
guilty of the offense of indecency with a child and sentenced on July 24, 1998,
to sixteen years= imprisonment in Texas Department of Criminal Justice,
Institutional Division.  An untimely
motion for new trial was filed on February 5, 2002.  Appellant=s notice of appeal was not filed
until February 13, 2002.




A defendant=s notice of appeal must be filed within thirty days after
sentence is imposed when the defendant has not filed a timely motion for new
trial.  See Tex. R. App. P. 26.2(a)(1).  A notice of
appeal which complies with the requirements of Rule 26 is essential to vest the
court of appeals with jurisdiction.  See
Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998).  If
an appeal is not timely perfected, a court of appeals does not obtain
jurisdiction to address the merits of the appeal.  Under those circumstances it can take no
action other than to dismiss the appeal. 
See id.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Opinion
filed May 16, 2002.
Panel consists of Justices Yates, Seymore, and Guzman.
Do Not Publish ‑ Tex. R. App. P. 47.3(b).